LEMMON, Judge,
concurring and assigning reasons.
The validity of defendant’s contention that the driver of the U-turning Cadillac created a sudden emergency depends upon a determination of the time and distance available to defendant at the instant he should have observed that maneuver. The parties presented greatly conflicting evidence as to the factors bearing on this determination. For purposes of making this determination and of deciding the ultimate legal question as to the reasonableness of defendant’s conduct under the circumstances, the reviewing court must accept all of the record facts favorable to the prevailing party. I submit this concurring opinion to state some additional facts which I found persuasive.
Plaintiff testified: As he was driving in the inside lane, he came to a stop behind four or five cars which were behind the U-turning Cadillac (which plaintiff never saw). When “everybody started moving” (necessarily after the Cadillac commenced *623the U-turn), he started forward and slowly picked up speed, and at the time of the collision he had shifted his manual transmission down to third gear and had attained a speed of about 25 miles per hour. When he first saw defendant’s car, it was still 150 feet away and was already swerving and out of control.
The Cadillac’s quick U-turn should have been instantly obvious to defendant, who admitted that no traffic obstructed his vision. The time elapsing between the beginning of that maneuver and the collision was sufficient, according to plaintiff’s version related above, for the trial judge to reasonably conclude that the defendant could have easily avoided a collision with the Cadillac without losing control, if he had been maintaining proper lookout and proper control at the time the maneuver occurred.
Although there was other testimony from which one could conclude that defendant was faced with a sudden emergency, the testimony apparently found credible supports a conclusion that the situation was neither so sudden or so emergency in nature as to justify defendant’s unreasonable reaction to the situation.